We find unpersuasive the appellant’s contention that he was deprived of a fair trial by the trial court’s conduct. The trial court’s interjections, albeit frequent, were designed to, and did, elicit and clarify facts material to the issues in the trial and expedite the progress of the trial (LaMotta v City of New York, 130 AD2d 627), and were performed in an "evenhanded, nonprejudicial” manner (Vialva v City of New York, 118 AD2d 701, 704). Mangano, P. J., Rosenblatt, Ritter and Copertino, JJ., concur.